DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/801,436 filed on February 26th, 2020. Claims 1-12 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application EP 19 159 712.9 filed on February 27th, 2019. A certified copy was received on April 1st, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26th, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 3 (line 4), please change the recitation “planet wheel shafts of the planetary gear” to - - planet wheel shafts of the first planetary gear - - as the feature is previously referred to in claim 1 (line 3).

	Regarding Claim 4 (line 4), please change the recitation “planet wheel shafts of the planetary gear” to - - planet wheel shafts of the first planetary gear - - as the feature is previously referred to in claim 1 (line 3).

Claim 12 (line 6), please change the recitation “wherein gear system” to - - wherein the gear system - - as the feature is previously recited in claim 12 (line 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0224642), hereinafter Yang, in view of Van Den Donker et al. (US 9,416,867), hereinafter Van Den Donker.

Regarding Claim 1, Yang teaches a gear system (Fig. 2, “gearbox assembly” 36) comprising a frame structure comprising connection sections (see Examiner Fig. 1 below) for attaching the frame structure to a mechanical structure (“rotor” 18) external to the gear system (36).

    PNG
    media_image1.png
    343
    638
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2 of Yang
The gear system embodiment seen in Fig. 2 of Yang does not teach “a first planetary gear comprising: a sun shaft comprising a sun wheel and being rotatable with respect to the frame structure, a gear ring stationary with respect to the frame structure, a planet carrier comprising a mechanical interface structure for connecting to a rotating element external to the gear system, first and second bearings supporting the planet carrier rotatably with respect to the frame structure, and planet wheels supported rotatably with respect to the planet carrier and meshing with the sun wheel and with the gear ring, wherein the first bearing is axially between the gear ring and the mechanical interface structure of the planet carrier, and the frame structure comprises a front cover shield being a single piece of material, attached to the gear ring, and shaped to constitute a bearing cover for covering and supporting the first bearing, the bearing cover covering the first bearing to be non-seeable when the mechanical interface structure of the planet carrier is viewed axially along an axial direction of the planet carrier, and the front cover shield comprises the connection sections of the frame structure”.
“first planetary gear stage” 2a) comprising: 
a sun shaft comprising a sun wheel (“sun gear” 9) and being rotatable with respect to a frame structure (see Examiner Fig. 2 below), 
a gear ring (“ring gear” 8) stationary with respect to the frame structure (see Examiner Fig. 2), 
a planet carrier (“planet carrier” 4) comprising a mechanical interface structure (left end portion of 4 in Examiner Fig. 2) for connecting to a rotating element external to a gear system (col. 1, line 12 - “The present invention relates to a planetary gear stage for a gearbox for a wind turbine”), 
first and second bearings (see Examiner Fig. 2) supporting the planet carrier (4) rotatably with respect to the frame structure (see Examiner Fig. 2), and 
planet wheels (“planet gears” 5) supported rotatably with respect to the planet carrier (4) and meshing with the sun wheel (9) and with the gear ring (8), 
wherein the first bearing is axially between the gear ring (8) and the mechanical interface structure (left end portion) of the planet carrier (4; see arrangement in Examiner Fig. 2), and 
the frame structure comprises a front cover shield (see Examiner Fig. 2) being a single piece of material, attached to the gear ring (8), and shaped to constitute a bearing cover for covering and supporting the first bearing (see Examiner Fig. 2), 
the bearing cover covering the first bearing to be non-seeable when the mechanical interface structure (left end portion) of the planet carrier (4) is viewed axially along an axial direction of the planet carrier (4; see Examiner Fig. 2), and 
the front cover shield comprises the connection sections of the frame structure (in combination with Yang).

    PNG
    media_image2.png
    499
    724
    media_image2.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Van Den Donker
	 Van Den Donker also teaches “In wind turbines, typically a wind turbine rotor drives a low speed shaft of a gear transmission unit or gearbox, which transforms torque and speed of the rotor to the required torque and speed of an electrical generator. The increasing demand for multi-megawatt wind turbines puts a challenging pressure on new designs of components such as gearboxes for such wind turbines. This is because weight and cost of the wind turbine are to be kept as low as possible or at least within acceptable ranges, while at the same time it has to be made sure that the components can withstand high rotor loads being generated during operation of the wind turbine” (col. 1, line 27).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the gear system seen in Fig. 2 of Yang with the gear system taught by Van Den Donker, such that “a first planetary gear comprising: a sun shaft comprising a sun wheel and being rotatable with respect to the frame structure, a gear ring stationary with respect to the frame structure, a planet carrier comprising a mechanical interface structure for connecting to a rotating element external to the gear system, first and second bearings supporting the planet carrier rotatably with respect to the frame structure, and planet wheels supported rotatably with respect to the planet carrier and meshing with the sun wheel and with the gear ring, wherein the first bearing is axially between the gear ring and the mechanical interface structure of the planet carrier, and the frame structure comprises a front cover shield being a single piece of material, attached to the gear ring, and shaped to constitute a bearing cover for covering and supporting the first bearing, the bearing cover covering the first bearing to be non-seeable when the mechanical interface structure of the planet carrier is viewed axially along an axial direction of the planet carrier, and the front cover shield comprises the connection sections of the frame structure”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of reducing the weight and costs of the gear system used in the wind power plant taught by Yang.

Regarding Claim 2, Yang and Van Den Donker teach the gear system according to claim 1, 
Van Dan Donker teaches wherein a diameter (R1 in Examiner Fig. 3 below) of a portion of the planet carrier (Fig. 1, 4) being in contact with the first bearing is greater than a diameter (R2 in Examiner Fig. 3) of an aperture of the front cover shield through which the mechanical interface structure (left end) of the planet carrier (4) is arranged to protrude (see Examiner Fig. 3). 

    PNG
    media_image3.png
    648
    585
    media_image3.png
    Greyscale

Examiner Fig. 3 - Fig. 1 of Van Den Donker

Regarding Claim 3, Yang and Van Den Donker teach the gear system according to claim 1, 
Van Den Donker teaches wherein the mechanical interface structure (Fig. 1, left end) of the planet carrier (4) and an end-section (right end) of the planet carrier (4) constitute a single piece of material (see Fig. 1), 
the end-section (right end) of the planet carrier (4) supporting first ends (right end) of planet wheel shafts (“planet shaft” 6) of the planetary gear (2a) and another end-section (central portion) of the planet carrier (4) supporting second ends (left end) of the planet wheel shafts (6). 

Regarding Claim 4, Yang and Van Den Donker teach the gear system according to claim 2, 
Van Den Donker teaches wherein the mechanical interface structure (Fig. 1, left end) of the planet carrier (4) and an end-section (right end) of the planet carrier (4) constitute a single piece of material (see Fig. 1), 


Regarding Claim 5, Yang and Van Den Donker teach the gear system according to claim 1, 
Van Den Donker teaches wherein the gear ring (Fig. 1, 8) of the first planetary gear (2a) constitutes a part of the frame structure (see Examiner Fig. 2) so that an outer surface of the gear ring (8) of the first planetary gear (2a) constitutes a part of an outer surface of the gear system (1; see Fig. 1). 

Regarding Claim 7, Yang and Van Den Donker teach the gear system according to claim 1, 
Van Den Donker teaches wherein the gear system (Fig. 1, 1) comprises a second planetary gear (“second planetary gear stage” 2b) whose planet carrier (unreferenced by numeral in Fig. 1) is connected in a torque transferring way to the sun shaft (9) of the first planetary gear (2a). 

Regarding Claim 8, Yang and Van Den Donker teach the gear system according to claim 7, 
Van Den Donker teaches wherein the frame structure (see Examiner Fig. 4 below) comprises an intermediate portion connected to the gear ring (Fig. 1, 8) of the first planetary gear (2a) and to a gear ring (8) of the second planetary gear (2b). 

    PNG
    media_image4.png
    367
    603
    media_image4.png
    Greyscale

Examiner Fig. 4 - Fig. 1 of Van Den Donker

Regarding Claim 9, Yang and Van Den Donker teach the gear system according to claim 8, 
Van Dan Donker teaches wherein the gear ring (Fig. 1, 8) of the second planetary gear (2b) constitutes a part of the frame structure (see Examiner Fig. 4 above) so that an outer surface of the gear ring (8) of the second planetary gear (2b) constitutes a part of an outer surface of the gear system (1). 

Regarding Claim 10, Yang and Van Den Donker teach the gear system according to claim 7, 
Van Dan Donker teaches wherein the gear system (Fig. 1, 1) comprises a cylindrical gear (“parallel gear stage” 3) comprising first (“low speed shaft” 10) and second (“high speed shaft” 11) gear wheels meshing with each other (see Fig. 1), 
the first gear wheel (10) being connected in a torque transferring way to a sun shaft (9) of the second planetary gear (2b). 

Claim 11, Yang and Van Den Donker teach the gear system according to claim 1, 
Van Dan Donker teaches wherein the first bearing is one of the following: a cylindrical roller bearing, a ball bearing, a plain bearing, a tapered roller bearing (col. 1, line 12 - “The present invention relates to a planetary gear stage for a gearbox for a wind turbine. More particular, the present invention relates to a planetary gear stage comprising plain bearings for rotatably supporting planet gears in the planetary gear stage”). As seen in Fig. 1 of Van Den Decker, the first and second bearings are the same bearing type as the plain bearing arrangement (7) of the planet gears (5).

Regarding Claim 12, Yang teaches a wind power plant (Fig. 2, “wind turbine” 10) comprising: 
a wind rotor (“rotor” 18), 
a generator (“generator” 24) for producing electric power, and 
a gear system (36) for transferring mechanical power from the wind rotor (18) to the generator (24), 
wherein gear system (36) comprises a frame structure comprising connection sections (see Examiner Fig. 1 above) attaching the frame structure to support structures of a nacelle (“nacelle” 16) of the wind power plant (10). 
The gear system embodiment seen in Fig. 2 of Yang does not teach “a first planetary gear comprising: a sun shaft comprising a sun wheel and being rotatable with respect to the frame structure, a gear ring stationary with respect to the frame structure, a planet carrier comprising a mechanical interface structure connected to the wind rotor in a torque transferring way, first and second bearings supporting the planet carrier rotatably with respect to the frame structure, and planet wheels supported rotatably with respect to the planet carrier and meshing with the sun wheel and with the gear ring, wherein the first bearing is axially between the gear ring and the mechanical interface structure of the planet carrier, and the frame structure comprises a front cover shield being a single piece of material, attached to the gear ring, and shaped to constitute a bearing cover for covering and supporting the first bearing, the bearing cover covering the first bearing to be non-seeable when the mechanical interface structure of the planet carrier is viewed axially along an axial direction of the planet carrier, and the front cover shield comprises the connection sections of the frame structure”.
Van Den Donker teaches a first planetary gear (Fig. 1, 2a) comprising: 
a sun shaft comprising a sun wheel (9) and being rotatable with respect to a frame structure (see Examiner Fig. 2 above), 
a gear ring (8) stationary with respect to the frame structure (see Examiner Fig. 2), 
a planet carrier (4) comprising a mechanical interface structure (left end portion of 4) connected to a wind rotor in a torque transferring way (col. 1, line 12 - “The present invention relates to a planetary gear stage for a gearbox for a wind turbine”), 
first and second bearings supporting the planet carrier (4) rotatably with respect to the frame structure (see Examiner Fig. 2), and 
planet wheels (5) supported rotatably with respect to the planet carrier (4) and meshing with the sun wheel (9) and with the gear ring (8), 
wherein the first bearing is axially between the gear ring (8) and the mechanical interface structure (left end) of the planet carrier (4; see Examiner Fig. 2), and 
the frame structure comprises a front cover shield being a single piece of material (see Examiner Fig. 2), attached to the gear ring (8), and shaped to constitute a bearing cover for covering and supporting the first bearing (see Examiner Fig. 2), 
the bearing cover covering the first bearing to be non-seeable when the mechanical interface structure (left end) of the planet carrier (4) is viewed axially along an axial direction of the planet carrier (4; see Examiner Fig. 2), and 

Van Den Donker also teaches “In wind turbines, typically a wind turbine rotor drives a low speed shaft of a gear transmission unit or gearbox, which transforms torque and speed of the rotor to the required torque and speed of an electrical generator. The increasing demand for multi-megawatt wind turbines puts a challenging pressure on new designs of components such as gearboxes for such wind turbines. This is because weight and cost of the wind turbine are to be kept as low as possible or at least within acceptable ranges, while at the same time it has to be made sure that the components can withstand high rotor loads being generated during operation of the wind turbine” (col. 1, line 27).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the gear system seen in Fig. 2 of Yang with the gear system taught by Van Den Donker, such that “a first planetary gear comprising: a sun shaft comprising a sun wheel and being rotatable with respect to the frame structure, a gear ring stationary with respect to the frame structure, a planet carrier comprising a mechanical interface structure connected to the wind rotor in a torque transferring way, first and second bearings supporting the planet carrier rotatably with respect to the frame structure, and planet wheels supported rotatably with respect to the planet carrier and meshing with the sun wheel and with the gear ring, wherein the first bearing is axially between the gear ring and the mechanical interface structure of the planet carrier, and the frame structure comprises a front cover shield being a single piece of material, attached to the gear ring, and shaped to constitute a bearing cover for covering and supporting the first bearing, the bearing cover covering the first bearing to be non-seeable when the mechanical interface structure of the planet carrier is viewed axially along an axial direction of the planet carrier, and the front cover shield comprises the connection sections of the frame structure”, as one of ordinary skill in the art would .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0224642), in view of Van Den Donker (US 9,416,867), and in view of Dirk (US 2011/0077120).

Regarding Claim 6, Yang and Van Den Donker teach the gear system according to claim 1. 
The gear system of Van Den Donker does not explicitly teach “wherein the gear system comprises a seal between an outer surface of the mechanical interface structure of the planet carrier and a wall of an aperture of the front cover shield through which the mechanical interface structure of the planet carrier is arranged to protrude”.
Dirk teaches a gear system (Fig. 4, 20) comprises a seal (“seal” 31) between an outer surface of a mechanical interface structure (left end) of the planet carrier (“planet carrier” 22) and a wall of an aperture (see Fig. 4) of a front cover shield (“cover” 30) through which the mechanical interface structure of the planet carrier (22) is arranged to protrude.
Dirk also teaches “According to the present embodiment, a seal 31 may be provided in between the cover 30 and the planet carrier 22. The seal 31 is for substantially perfectly closing off the planetary gear unit 20 for, amongst others, preventing lubricant from leaking out of the planetary gear unit 20” (¶ [0055]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the seal taught by Dirk in the gear system taught by Yang and Van Den Donker, such that “wherein the gear system comprises a seal between an outer surface of the mechanical interface structure of the planet carrier and a wall of an aperture of the front cover shield through which the mechanical interface structure of the planet carrier is arranged to protrude”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of “preventing lubricant from leaking out of the planetary gear unit” (Dirk, ¶ [0055]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Osumi (US 4,183,266), Hasan (US 10,495, 210) and Majalahti (WO 2013/053988) listed in the attached "Notice of References Cited" disclose similar planetary gear systems comprising front cover shields related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659